Order unanimously modified in accordance with the memorandum and as modified affirmed, with costs to the petitioner-respondent, and matter remitted to the Special Term for further proceedings, in accordance with the memorandum. Memorandum: Section 77 of the Civil Service Law provides that when an employee is restored to his position by order of the Supreme Court he is also entitled to an order by that court determining the amount of back pay to which he is entitled. Accordingly, the matter is remitted to Special Term for a hearing at which petitioner must present medical proof as to when she was able to return to her position, unless the parties can agree upon the return date without a hearing. (Appeal from order of Erie Special Term restoring petitioner to her position as clerk-typist.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.